Title: Mary Smith Cranch to Abigail Adams, 29 June 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            
              Dear Sister
              Quincy June 29th 1798
            
            Nothing but dire necessaty has prevented my writing as often as you could wish I do not always think it necessary to give you a list of the avocations which forbids my taking my Pen. but you know what it is to have ranting Boys to make & mend for & young men to pull about & leave upon tables chairs &C Books papers & clothes: I have no one to feel the propriety to keeping a house unincumber’d when cousen Betsys is away then newspapers & now Books which I want to read comes in my way & I cannot totally Seclude myself from Society a little visiting & many visiters all helps to take up my time I allow very little to sleep mr Cranch says I live without any. tis true I often do not go to Bed till one o clock in the morning & rise by five or Six— but I fall asleep in my chair after dinner which does me as much good as a nights rest: mr Cranch has been So unwell, that I have been broke of my sleep with him but what fatigue’d me most was having our house fill’d for ten days with company one Set have no sooner gone than another came you know it happens so sometimes, & almost all of them I had to nurse I do not think the weather has been friendly to health this spring & Summer we have hot Suns & cool damp air it has brought on fevers & complaints of the Bowels
            I am glad mr Marshal is returned & I think it would have been more for mr Gerry honour if he had done so too. his letter to the president is an odd one do you like it? his esteem & respect does not appear quite so perfect for the President as for his Friend the Bishop of Auton— If his professions are Sincere to that man are Sincere, what can his country think of him. he has fix’d his character in my mind
            I thank you for the Books & Shall Send them where I think they will be most wanted one to mr McKeen the minister of Milton to be read to the man of Fur who is So willing to take by the hand these Scorge’s of the nations & welcome them to his house. I Shall send one to mr Niles of Abington to be read at their next Town meeting— The horrid Scoenes it exhibits need no comment—
            My dear Sister I fear you will be keept too long in Philadilphia I want to hear you are on the road home— I am Sure you must have Much information by mr Marshal that I long to hear & which would not be proper to write— the Sedition Bill will be pass’d I hope befor Congress rises: colln. Hubbart of abbigton ought never to be smile’d

upon by the President again or admited into his house— tis true he is an ignorant creature but he ought to be Silenc’d, notwithstanding—
            I have had a letter from Sister Peabody & another from Cousen Betsy. they give me no hope of Betsy Shaws recovery— Sister is So distress’d that I Should not wonder if She Should go before her Daughter I must write to her every week if I can I cannot be with her. tis hard for her to suffer without a Sister by to Sooth & comfort her— She has every thing in mr Peabody that a kind good Husband can be but She want the assistance of a Sister: cousen Betsy is a great comfort to her & cousen Betsy Smith of Boston is gone to her also— Such a lovely child as Betsy Shaw is & Such comfort as she look’d to receive from her is hard to be parted with. I feel so myself at the thought, that I want the Support I would give—
            Mr Appleton was not quite dead when I wrote you he was, but he liv’d but a few days after Doctor Belknaps loss will be greatly felt by those who knew him he certainly had great merit
            I believe you will be much pleas[ed with] your Building. the Library will be beautiful. [The] Books will be put up next week or the week [after] but it has been a great job— you may have two large upright uper chambers in it if you please
            Mrs Norton is here with her children & I have a Tailor at work for them— our Friends here are all well— cousen Betsy will not know how to leave her aunt. mr Foster has made them one visit & Sister is much pleas’d with him.—
            Respecful regards to the President & Love to cousen / from your ever affectionate Sister
            
              Mary Cranch
            
          
          
            Mrs Norton sends Duty
          
        